R. Scott Taylor, OSB No. 74324
Clinton L. Tapper, OSB No. 084883
Taylor & Tapper
400 E 2nd, Suite 103
Eugene, OR 97401
Ph: 541-485-1511 / fax: 541-246-2424
Scott@taylortapper.com
Clinton@taylortapper.com

Nick Gower, OSB No. 143274
PMB #97 – 4776 Commercial St. SE
Salem, Oregon 97302
Phone: (503) 507-3973
Fax: (503) 437-9170
Nick@gower.law


                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  MEDFORD DIVISION

  PETER S. BOGARD and WENDY V.                 CASE NO.: 1:19-cv-00705-AA
  BOGARD,
                                               PLAINTIFFS’ MOTION FOR
        Plaintiff,                             PARTIAL SUMMARY JUDGMENT

                 vs.                           ORAL ARGUMENT REQUESTED

  COUNTRY MUTUAL INSURANCE
  COMPANY,

         Defendant.




PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                       Page 1 of 12
                                         INTRODUCTION

        This case involves unique questions of law relating to the evolution of cannabis laws,

specifically changes to the controlled substances act in the 2018 Farm Bill, and insurance policy

exclusions related to the processing and manufacturing of controlled substances.

        Plaintiffs’ suffered an accidental fire on or about January 6, 2019, which caused damage to

an auxiliary private structure on the property. This fire occurred during the process of Plaintiff-

Peter Bogard manufacturing CBD (cannabidol) salve derived from industrial hemp. While

Defendant answer admits Plaintiff-Peter Bogard was in the process of manufacturing CBD

(cannabidol) salve from industrial hemp, Defendant claims there is no coverage for the loss

because “Plaintiffs failed to prove the dry source material from which the CBD oil Plaintiffs

were using at the time of the fire was sourced from lawfully grown hemp, which contained no

more than 0.3% Delta 9 THC by dry weight.”

        As written, Defendant’s affirmative defense is insufficient. If the Court construes the

affirmative defense as properly asserting the Policy’s Controlled Substances Exclusion, the

exclusion is inapplicable as a matter of law. The Court should grant Plaintiffs’ Motion for Partial

Summary Judgment on the issue of liability and proceed to a determination of Plaintiffs’

damages.

                                     STATEMENT OF FACTS

Plaintiffs’ Hemp Activities and the Loss

        Plaintiffs were growing industrial hemp and manufacturing industrial hemp products under

the 2014 Farm Bill’s “Agricultural Pilot Program” for Industrial Hemp.1 On or about January 7,


1
    See Exhibit 5.

PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                          Page 2 of 12
2019, Plaintiff-Peter Bogard was manufacturing CBD salve derived from industrial hemp in his

detached garage.2 During the process of making CBD salve, Plaintiff-Peter Bogard stepped away,

took take a nap, and awoke to discover the CBD oil had caught fire in the garage.3 The fire

caused substantial damage to Plaintiffs’ garage and the personal property contained therein

(hereafter “the Loss”).4

        The source of industrial hemp for manufacturing the CBD oil came from two separate

crops – the 2017 harvest and the 2018. First, the 2017 hemp crop was tested for compliance prior

to being used. The 2017 hemp crop was tested by EVIO Labs on November 28, 2017.5 The

EVIO Labs report for the 2017 hemp crop found that the total THC was 0.381% by dry weight;

however, the delta-9 tetrahydrocannabinol of the sampled material was “< LOQ,” meaning the

result for that cannabinoid was “below the limit of quantitation” with the limit of quantitation

being 0.02000% on a dry weight basis.6 The results of the EVIO Labs testing of the 2017 hemp

crop were only valid until November 28, 2018.7

        Second, the 2018 hemp crop was tested for compliance prior to being used. The 2018 hemp

crop was tested by EVIO Labs on May 4, 2018.8 The EVIO Labs report for the 2018 hemp crop


2
    Dkt. #3 at ¶ 16; Dkt. #6 at ¶ 1.
3
    Peter Bogard Deposition Excerpts 43:14-22.
4
    Dkt. #3 at ¶ 10; Dkt. #6 at ¶ 1.
5
    See Exhibit 1 at 1.
6
    See Exhibit 1 at 1.
7
    See Exhibit 1 at 1.
8
    See Exhibit 2 at 1.

PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                        Page 3 of 12
found that the total THC was 0.259% by dry weight; however, the delta-9 tetrahydrocannabinol

of the sampled material was only 0.0365% on a dry weight basis.9 The results of the EVIO Labs

testing of the 2018 hemp crop were valid until May 3, 2019.10

        Following the Loss, Plaintiffs promptly filed a claim with Defendant and Defendant

investigated the claim.11 Defendant summarily denied the claim on the basis of the Policy’s

Controlled Substances Exclusion.12 The Policy’s Controlled Substances exclusion states:

              Exclusions – SECTIONS 2 through 6
              A. “We” do not insure for loss caused directly or indirectly by any of the following.
                  Such loss is excluded regardless of any other cause or event contributing
                  concurrently or in any sequence to the loss. These exclusions apply whether or not
                  there was widespread damage or affects a substantial area or the loss arises from
                  natural, man-made, or external forces, or occurs as a result of any combination of
                  these.13
              ***
              17. Controlled Substance
              Loss or damage arising out of the use, sale, delivery, transfer, possession, growing,
              production, processing, warehousing, transportation, or manufacturing, by any
              "insured" or with any "insured's" knowledge, of a controlled substance, as defined by
              the Federal Food and Drug Law at 21 U.S.C.A. Sections 811 and 812 (as amended),
              regardless of whether the controlled substance is legal under any state law (for
              example: marijuana).14




9
    See Exhibit 2 at 1.
10
     See Exhibit 2 at 1
11
     Dkt. #3 at ¶ 11, ¶ 14; Dkt. #6 at ¶ 1.
12
     See Exhibit 3.
13
     Exhibit 4 at 71.
14
     Exhibit 4 at 85 (endorsement amending the Policy’s Controlled Substances Exclusion).

PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                        Page 4 of 12
Material Changes to Cannabis Laws

          Prior to December 20, 2018, notwithstanding the “Agricultural Pilot Program” for

Industrial Hemp, the Controlled Substances Act made no distinction between marihuana

(hereafter “marijuana”) and hemp (hereafter “Prior CSA”).15 The Prior CSA listed both

marijuana and tetrahydrocannabinols as Schedule I controlled substances.16 Notwithstanding the

Prior CSA, industrial hemp could be grown pursuant to the “Agricultural Pilot Program.17

          On December 20, 2018, with the passage of the Agricultural Improvement Act of 2018

(hereafter “2018 Farm Bill”), the Controlled Substances Act was immediately amended and

created a distinction between marijuana and hemp (hereafter “Current CSA”).18 Hemp and

tetrahydrocannabinols from hemp were explicitly removed from the Current CSA’s schedule of

controlled substances, with reference to the Agricultural Marketing Act of 1946’s (amended by

the 2018 Farm Bill) definition of hemp as:

                 [T]he plant Cannabis sativa L. and any part of that plant, including
                 the seeds thereof and all derivatives, extracts, cannabinoids,
                 isomers, acids, salts, and salts of isomers, whether growing or not,
                 with a delta-9 tetrahydrocannabinol concentration of not more than
                 0.3 percent on a dry weight basis.19




15
     See 21 U.S.C. § 812 (2012)
16
     See 21 U.S.C. § 812, Schedule I (c) (2012).
17
     See 7 U.S.C. § 5940 (2014).
18
  Agriculture Improvement Act of 2018, Public Law No. 115-334, 132 Stat
4490 ("2018 Farm Bill"); 21 U.S.C. §§ 811-812.
19
  Agriculture Improvement Act of 2018, Public Law No. 115-334, 132 Stat 4490; 21 U.S.C. §
812; 21 U.S.C. § 802(16); 7 U.S.C. § 1639o.

PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                         Page 5 of 12
                                          STANDARDS

       Summary Judgment is appropriate where there is no genuine issue of material fact and

the moving party is entitled to a judgment as a matter of law. Fed. R. Civ. P. 56(a). The moving

party must initially show the absence of a genuine issue of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). The opposing party must then show a genuine issue of fact for

trial. Matsushita Elect. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). A material

fact is "genuine" only where the evidence is such that a reasonable jury could find in favor of the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). "The mere

existence of a scintilla of evidence in support of the non-moving party's position is not

sufficient." Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir.

1995). "[S]ummary judgment should be granted where the nonmoving party fails to offer

evidence from which a reasonable jury could return a verdict in its favor." Id.

                                          ARGUMENT

      The Court should determine the Policy’s Controlled Substances Exclusion does not apply

to this Loss. First, Plaintiffs were not manufacturing or processing a controlled substance as

defined by the Federal Food and Drug Law at 21 U.S.C.A. Sections 811 and 812. The Current

CSA excludes hemp and tetrahydrocannabinols in hemp from the schedule of controlled

substances. The Current CSA’s differentiation of hemp from marijuana and differentiation of

tetrahydrocannabinols in marijuana from tetrahydrocannabinols in hemp is based solely on the

percentage of delta-9 tetrahydrocannabinol present on a dry weight basis. Plaintiffs’ laboratory

testing demonstrates that the source hemp contained not more than 0.3% delta-9

tetrahydrocannabinol on a dry weight basis.


PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                        Page 6 of 12
        Second, Defendant’s Answer concedes the crucial question for determination as to whether

Plaintiffs’ were manufacturing or processing a controlled substance. Plaintiffs’ were

manufacturing or processing industrial hemp which is not a scheduled substance under the

Current CSA.

        Third, Defendant has not asserted a valid affirmative defense. Defendant claims that

Plaintiffs failed to prove that the hemp was lawfully grown. Plaintiffs do not have the burden of

disproving the applicability of the Policy’s exclusion – this burden falls on Defendant. Further,

whether the hemp was lawfully grown is irrelevant. The only question relevant to Defendant’s

exclusion is if Plaintiffs were manufacturing or processing a controlled substance as defined by

the Federal Food and Drug Law at 21 U.S.C.A. Sections 811 and 812.

      1. Plaintiffs’ Source Cannabis Contained No More Than 0.3% Delta-9
         Tetrahydrocannabinol

        Plaintiffs’ 2017 harvest and 2018 harvest used at the time of the Loss were not controlled

substances as defined by the Federal Food and Drug Law at 21 U.S.C.A. Sections 811 and 812.

The only controlled substances that Plaintiffs’ 2017 harvest and 2018 harvest could potentially

fall under are the Schedule I substances tetrahydrocannabinol or marijuana. In both instances,

“hemp, as defined in section 1639o of title 7” is excluded from the Current CSA’s list of

controlled substances.20

        Hemp is defined as “the plant Cannabis sativa L. and any part of that plant, including the

seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of

isomers, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more


20
     See 21 U.S.C. § 812, Schedule I (c)(17); see also 21 U.S.C. § 802(16)(B)(i).


PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                          Page 7 of 12
than 0.3 percent on a dry weight basis.”21 The lab testing of both the 2017 harvest and the 2018

harvest show both harvests contained less than 0.3% delta-9 tetrahydrocannabinol on a dry

weight basis.22 Based on the lab tests, Plaintiffs were manufacturing or processing hemp, which

is not a controlled substance as defined by the Federal Food and Drug Law at 21 U.S.C.A.

Sections 811 and 812.23 Accordingly, the Policy’s Controlled Substances Exclusion is not

applicable to Plaintiffs’ Loss.

        Plaintiffs anticipate that Defendant will attempt to confuse the issues in its briefing by

arguing that the requirement of not more than 0.3 percent delta-9 tetrahydrocannabinol

concentration imposes a greater obligation than the actual text of the Current CSA. While

Plaintiffs will address these arguments as they are raised, it is important to note that the only

statutes relevant to determine the applicability of the Policy’s Controlled Substances Exclusion

are the Federal Food and Drug Law at 21 U.S.C.A. Sections 811 and 812. Any references to

other statutes are outside the four corners of the Policy and not relevant to the Court’s analysis.

      2. Defendant Admits Plaintiff’s Source Product was Industrial Hemp

        Defendant’s Answer admits that the CBD salve Plaintiffs were manufacturing prior to the

Loss was derived from industrial hemp.24 "Judicial admissions are formal admissions in the

pleadings which have the effect of withdrawing a fact from issue and dispensing wholly with the



21
     7 U.S. Code § 1639o (1).
22
     See Exhibit 1 at 1; see also Exhibit 2 at 1.
23
     See 21 U.S.C. § 812, Schedule I (c)(17); see also 21 U.S.C. § 802(16)(B)(i).

24
     Dkt. #3 at ¶ 16; Dkt. #6 at ¶ 1.


PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                           Page 8 of 12
need for proof of the fact." Reynoso v. Fid. Nat'l Title Ins. Co., No. 03:13-cv-01600-HZ, 2013 US

Dist LEXIS 182533, at *13 (Dist. Or. 2013) (citing Am. Title Ins. Co. v. Lacelaw Corp., 861 F.2d

224, 226 (9th Cir. 1988)).

              Hemp has particular definitions under both the 2014 Farm Bill and the 2018 Farm

Bill. Under the 2014 Farm Bill, industrial hemp is defined as “the plant Cannabis sativa L. and

any part of such plant, whether growing or not, with a delta-9 tetrahydrocannabinol

concentration of not more than 0.3 percent on a dry weight basis.”25 Under the 2018 Farm Bill,

hemp is defined as “the plant Cannabis sativa L. and any part of that plant, including the seeds

thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers,

whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3

percent on a dry weight basis.”26

        Under either definition, Defendant’s judicial admission that the CBD salve Plaintiffs were

manufacturing prior to the Loss was derived from industrial hemp ends this court’s analysis.

Marijuana and hemp are not classified the same under the Current CSA. Because both parties

agree that the source cannabis product was industrial hemp, it necessarily contained no more

than 0.3% delta-9 tetrahydrocannabinol. Accordingly, the Policy’s Controlled Substances

Exclusion is not applicable to Plaintiffs’ Loss.

      3. Defendant’s Affirmative Defense is Deficient

        Defendant’s sole affirmative defense, even if true, does not escape it from liability for

Plaintiffs’ Loss. Defendant’s only alleged defense to liability is:


25
     7 U.S. Code § 5940 (a) (2) (2014).
26
     7 U.S. Code § 1639o (1).

PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                           Page 9 of 12
                 Plaintiffs failed to prove the dry source material from which the
                 CBD oil Plaintiffs were using at the time of the fire was sourced
                 from lawfully grown hemp, which contained no more than 0.3%
                 Delta 9 THC by dry weight.

Defendant’s affirmative defense is legally insufficient. While Plaintiffs bear the burden of

establishing coverage in the first instance, Defendant bears the burden of proof for any

applicable exclusions. Beneficial Fire and Cas. Ins. Co., 349 Or. 117, 127 (2010).

        Here, there is no dispute establishing coverage in the absence of the applicability of any

Policy exclusions.27 Defendant does not specifically assert any exclusion within the Policy, but

claims Plaintiffs failed to prove their source material for making CBD oil was lawfully grown

hemp. As the affirmative defense stands, even if true, Plaintiffs would still be entitled to

coverage under the Policy, because (1) whether the hemp was lawfully grown or not is irrelevant

for coverage under the Policy, because it was hemp, which is not a controlled substance under

the Federal Food and Drug Law at 21 U.S.C.A. Sections 811 and 812, and (2) Plaintiffs do not

have the burden to negate the applicability of an exclusion to coverage.

        To the extent the Court reads Defendant’s affirmative defense more charitably as actually

asserting the Policy’s Controlled Substances Exclusion, the exclusion does not apply for the

reasons set forth in this motion.

                                           CONCLUSION

        For the aforementioned reasons, the Policy’s Controlled Substances Exclusion is not

applicable. The Court should grant Plaintiffs’ Motion for Partial Summary Judgment on coverage

and proceed to resolving Plaintiffs’ damages.


27
     See Dkt. #3; see also Dkt. #6.

PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                        Page 10 of 12
DATED: September 18, 2020

                                           GOWER LAW LLC

                                           s/ Nick Gower
                                           _______________________
                                           Nick Gower, OSB #143274
                                           nick@gower.law
                                           Associated Counsel for Plaintiffs




PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT               Page 11 of 12
                                    CERTIFICATE OF SERVICE


The undersigned certifies that on the below date, a true and correct copy of the foregoing


PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

by facsimile, first class mail, and/or deposit into the CM/ECF system on the following:


       Country Mutual Insurance Company


By and through Defendant’s counsel:


       Bernard S. Moore, OSB # 843051
       Frohnmayer, Deatherage, Jamieson, Moore, Armosino & McGovern, P.C.
       2592 East Barnett Road
       Medford, Oregon 97504-8345
       Fax: 541-779-6379


DATED: September 18, 2020
                                                                GOWER LAW LLC
                                                                 s/ Nick Gower
                                                                _______________________
                                                                Nick Gower, OSB #143274
                                                                nick@gower.law
                                                                Associated Counsel for Plaintiffs




PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                     Page 12 of 12
